 



Exhibit 10.12



STOCK OPTION AGREEMENT

NEUROTROPE, INC.

 

THIS AGREEMENT is entered into as of the 23rd day of August, 2013 (the “Date of
Grant”)

 

BETWEEN:

 

NEUROTROPE, INC., a company incorporated pursuant to the laws of the State of
Nevada,

 

(the “Company”)

 

AND: [Name of Recipient]

 

(the “Optionee”).

 

WHEREAS:

 

The Board of Directors of the Company (the “Board”) has approved and adopted the
Neurotrope, Inc. 2013 Equity Incentive Plan (the “2013 Plan”), pursuant to which
the Board is authorized to grant to employees and other selected persons stock
options to purchase common shares of the Company (the “Common Stock”);

 

The 2013 Plan provides for the granting of stock options that either (i) are
intended to qualify as “Incentive Stock Options” within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”), or (ii) do
not qualify under Section 422 of the Code (“Non-Qualified Stock Options”); and

 

The Board has authorized the grant to Optionee of options to purchase a total of
_______________________ (_______) shares of Common Stock (the “Options”), which
Options are intended to be (select one):

 

[ ] Incentive Stock Options;

 

[  ] Non-Qualified Stock Options

 

NOW THEREFORE, the Company agrees to offer to the Optionee the option to
purchase, upon the terms and conditions set forth herein and in the Plan,
__________________ (______) shares of Common Stock. Capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the 2013
Plan.

 

1.                  Exercise Price. The exercise price of the options shall be
US $_____ per share.

 

2.                  Limitation on the Number of Shares. If the Options granted
hereby are Incentive Stock Options, the number of shares which may be acquired
upon exercise thereof is subject to any limitations set forth in the 2013 Plan.



 



 

 

 

3.                  Vesting Schedule. The Options shall vest in accordance with
Exhibit A. In the event of a Change in Control, the vesting schedule shall
accelerate and any options not yet vested shall become vested concurrent with
the closing of that event.

 

4.                  Options not Transferable. The Options may not be
transferred, assigned, pledged or hypothecated in any manner (whether by
operation of law or otherwise) other than by will, by applicable laws of descent
and distribution or, in the case of a Non-Qualified Stock Option, pursuant to a
qualified domestic relations order, and shall not be subject to execution,
attachment or similar process; provided, however, that if the Options represent
a Non-Qualified Stock Option, such Option is transferable without payment of
consideration to immediate family members of the Optionee or to trusts or
partnerships established exclusively for the benefit of the Optionee and
Optionee’s immediate family members. Upon any attempt to transfer, pledge,
hypothecate or otherwise dispose of any Option or of any right or privilege
conferred by the 2013 Plan contrary to the provisions thereof, or upon the sale,
levy or attachment or similar process upon the rights and privileges conferred
by the 2013 Plan, such Option shall thereupon terminate and become null and
void.

 

5.                  Investment Intent. By accepting the Options, the Optionee
represents and agrees that none of the shares of Common Stock purchased upon
exercise of the Options will be distributed in violation of applicable federal
and state laws and regulations. In addition, the Company may require, as a
condition of exercising the Options, that the Optionee execute an undertaking,
in such a form as the Company shall reasonably specify, that the Stock is being
purchased only for investment and without any then-present intention to sell or
distribute such shares.

 

6.                  Termination of Service and Options. Vested Options shall
terminate, to the extent not previously exercised, upon the occurrence of the
first of the following events:

 

(a)Expiration. [Five (5)] years from the Date of Grant.

 

(b)Termination for Cause. The date of the first discovery by the Company of any
reason for an Optionee’s Termination of Service with the Company or any
Subsidiary for cause (as determined in the sole discretion of the Board, the
Committee or the Committee-designated officer, the “2013 Plan Administrator”),
and, if an Optionee’s employment or contractual relationship is suspended
pending any investigation by the Company as to whether the Optionee’s
Termination of Service should be for cause, the Optionee’s rights under this
Agreement and the 2013 Plan shall likewise be suspended during the period of any
such investigation.

 

(c)Termination Due to Death or Total and Permanent Disability. The expiration of
one (1) year from the date of the death of the Optionee or the Termination of
Service of an Optionee by reason of Total and Permanent Disability. If an
Optionee’s Termination of Service is caused by death, any Option held by the
Optionee shall be exercisable only by the person or persons to whom such
Optionee’s rights under such Option shall pass by the Optionee’s will or by the
laws of descent and distribution.

 



2

 

 

(d)Termination for Any Other Reason. The expiration of twelve (12) months from
the date of an Optionee’s Termination of Service with the Company or any
Subsidiary for any reason whatsoever other than Termination of Service for
cause, death or Total and Permanent Disability.

 

Each unvested Option granted pursuant hereto shall terminate immediately upon
the Optionee’s Termination of Service with the Company or Subsidiary for any
reason whatsoever, including Total and Permanent Disability unless otherwise
provided by the 2013 Plan Administrator.

 

7.                  Stock. In the case of any stock split, stock dividend or
like change in the nature of shares of Stock covered by this Agreement, the
number of shares and exercise price shall be proportionately adjusted as
provided in Article 14 of the 2013 Plan.

 

8.                  Exercise of Option. Options shall be exercisable, in full or
in part, at any time after vesting, until termination; provided, however, that
any Optionee who is subject to the reporting and liability provisions of Section
16 of the Securities Exchange Act of 1934 with respect to the Common Stock shall
be precluded from selling or transferring any Common Stock or other security
underlying an Option during the six (6) months immediately following the grant
of that Option. If less than all of the shares included in the vested portion of
any Option are purchased, the remainder may be purchased at any subsequent time
prior to the expiration of the Option term. No portion of any Option for less
than fifty (50) shares (as adjusted pursuant to Article 14 of the 2013 Plan) may
be exercised; provided, that if the vested portion of any Option is less than
fifty (50) shares, it may be exercised with respect to all shares for which it
is vested. Only whole shares may be issued pursuant to an Option, and to the
extent that an Option covers less than one (1) share, it is unexercisable.

 

Each exercise of the Option shall be by means of delivery of a notice of
election to exercise (which may be in the form attached hereto as Exhibit B) to
the [CEO] of the Company at its principal executive office, specifying the
number of shares of Common Stock to be purchased and accompanied by payment in
cash by certified check or cashier’s check in the amount of the full exercise
price for the Common Stock to be purchased. In addition to payment in cash by
certified check or cashier’s check, an Optionee or transferee of an Option may
pay for all or any portion of the aggregate exercise price by complying with one
or more of the following alternatives:

 

(a)by delivering to the Company shares of Common Stock previously held by such
person, duly endorsed for transfer to the Company, or by the Company withholding
shares of Common Stock otherwise deliverable pursuant to exercise of the Option,
which shares of Common Stock received or withheld shall have a fair market value
at the date of exercise (as determined by the 2013 Plan Administrator) equal to
the aggregate purchase price to be paid by the Optionee upon such exercise;

 



3

 

 

Solely for the purposes of this paragraph, “fair market value” per share of
Common Stock shall mean (A) the average of the closing sales prices, as quoted
on the primary national or regional stock exchange on which the Common Stock is
listed, or, if not listed, the OTC Markets if quoted thereon, on the twenty (20)
trading days immediately preceding the date on which the notice of election to
exercise is deemed to have been sent to the Company, or (B) if the Common Stock
is not publicly traded as set forth above, as reasonably and in good faith
determined by the Board of Directors of the Company as of the date which the
notice of election to exercise is deemed to have been sent to the Company.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the shares of Common Stock issued in a cashless
exercise transaction shall be deemed to have been acquired by the Optionee, and
the holding period for such shares shall be deemed to have commenced, on the
date the Options were originally issued; or

 

(b)by complying with any other payment mechanism approved by the 2013 Plan
Administrator at the time of exercise.

 

It is a condition precedent to the issuance of shares of Common Stock that the
Optionee execute and/or deliver to the Company all documents and withholding
taxes required in accordance with Section 15 of the 2013 Plan.

 

9.                  Holding period for Incentive Stock Options. In order to
obtain the tax treatment provided for Incentive Stock Options by Section 422 of
the Code, the shares of Common Stock received upon exercising any Incentive
Stock Options received pursuant to this Agreement must be sold, if at all, after
a date which is later of two (2) years from the date this agreement is entered
into or one (1) year from the date upon which the Options are exercised. The
Optionee agrees to report sales of shares prior to the above determined date to
the Company within one (1) business day after such sale is concluded. The
Optionee also agrees to pay to the Company, within five (5) business days after
such sale is concluded, the amount necessary for the Company to satisfy its
withholding requirement required by the Code in the manner specified in Section
15 of the 2013 Plan. Nothing in this Section 9 is intended as a representation
that Common Stock may be sold without registration under state and federal
securities laws or an exemption therefrom or that such registration or exemption
will be available at any specified time.

 

10.              Resale restrictions may apply. Any resale of the shares of
Common Stock received upon exercising any Options will be subject to resale
restrictions contained in the securities legislation applicable to the Optionee.
The Optionee acknowledges and agrees that the Optionee is solely responsible
(and the Company is not in any way responsible) for compliance with applicable
resale restrictions.

 

11.              Subject to 2013 Plan. The terms of the Options are subject to
the provisions of the 2013 Plan, as the same may from time to time be amended,
and any inconsistencies between this Agreement and the 2013 Plan, as the same
may be from time to time amended, shall be governed by the provisions of the
2013 Plan, a copy of which has been delivered to the Optionee, and which is
available for inspection at the principal offices of the Company.

 



4

 

 

12.              Professional Advice. The acceptance of the Options and the sale
of Common Stock issued pursuant to the exercise of Options may have consequences
under federal and state tax and securities laws which may vary depending upon
the individual circumstances of the Optionee. Accordingly, the Optionee
acknowledges that he or she has been advised to consult his or her personal
legal and tax advisor in connection with this Agreement and his or her dealings
with respect to Options. Without limiting other matters to be considered with
the assistance of the Optionee’s professional advisors, the Optionee should
consider: (a) the implications of alternative minimum tax pursuant to the Code;
(b) the merits and risks of an investment in the underlying shares of Common
Stock; and (c) any resale restrictions that might apply under applicable
securities laws.

 

13.              No Employment Commitment. The grant of the Options shall in no
way constitute any form of agreement or understanding binding on the Company or
any Subsidiary, express or implied, that the Company or any Subsidiary will
employ or contract with the Optionee, for any length of time, nor shall it
interfere in any way with the Company’s or, where applicable, a Subsidiary’s
right to terminate Optionee’s employment at any time, which right is hereby
reserved.

 

14.              Entire Agreement. This Agreement is the only agreement between
the Optionee and the Company with respect to the Options, and this Agreement and
the 2013 Plan supersede all prior and contemporaneous oral and written
statements and representations and contain the entire agreement between the
parties with respect to the Options.

 

15.              Notices. Any notice required or permitted to be made or given
hereunder shall be mailed or delivered personally to the addresses set forth
below, or as changed from time to time by written notice to the other:

 



The Company: Neurotrope, Inc.               Attention:       With a copy to:
Gottbetter & Partners, LLP   488 Madison Avenue, 12th Floor   New York, NY 10022
  Attention: Adam S. Gottbetter     The Optionee:  



 



5

 

 

 

 

NEUROTROPE, INC.



 


Per:
                                                                            
James New, CEO

 

 

                                                                                  
[Name of Recipient]

 

____________________________________

Tax ID #

 



6

 

 

EXHIBIT A

 

TERMS OF THE OPTION

 

Name of the Optionee: ____________________ Date of Grant: _____ __, 201__
Designation: [Incentive] [Non-Qualified] Stock Options 1. Number of Options
granted: ___________ shares 2. Purchase Price: $______ per share 3. Vesting
Dates:

 

_____ __, 201__ – _________ shares

4. Expiration Date: _____ __, 201__

 



7

 

 

EXHIBIT B

To:   Neurotrope, Inc.

 

Attention: [CEO]

Notice of Election to Exercise

 

This Notice of Election to Exercise shall constitute proper notice under
Neurotrope, Inc.’s (the “Company”) 2013 Equity Incentive Plan (the “2013 Plan”)
pursuant to Section 8 of that certain Stock Option Agreement (the “Agreement”)
dated as of the ___ day of _______, 201__, between the Company and the
undersigned.

 

The undersigned hereby elects to exercise Optionee’s option to purchase _______
shares of the common stock of the Company at a price of US$____ per share, for
aggregate consideration of US$____, on the terms and conditions set forth in the
Agreement and the 2013 Plan. Such aggregate consideration, in the form specified
in Section 8 of the Agreement, accompanies this notice.

 

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

 

Registration Information:   Delivery Instructions:       Name to appear on
certificates   Name       Address   Address                       Telephone
Number

 

DATED at ____________________________________, the day ____ of
________________________, 20___.



                                                                                  
(Name of Optionee – Please type or print)


                                                                                  
(Signature and, if applicable, Office)


                                                                                  
(Address of Optionee)


                                                                                  
(City, State, and Zip Code of Optionee)



 



 

8



 